DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 24,  Claim 24 recites the limitation “a first determined safety threshold”.  However, Claim 16 also contains the limitation “a first determined safety threshold”; it is therefore unclear if the limitation in Claim 24 is that same as that of Claim 16.
Regarding Claim 25, the claim contains the limitation, “the safety threshold”.  There is not antecedent basis for this limitation, and it is additionally unclear if “the safety threshold” is the same as “a first determined safety threshold” claimed in Claims 16 and 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 16-23, 31, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bourgeois (US 7,591,290) in view of Lohmann (US 9,045,238).
Regarding Claim 16, Bourgeois discloses a tank for storing a two-phase mixture of a gaseous and liquid cryogenic fluid, comprising:  
at least one drawing-off pipe having an upstream end connected to the first casing and being configured to allow fluid contained in the first casing to be drawn-off toward the outside of the tank (Examiner's annotations);
a circuit for filling the tank (Examiner's annotations);
 and a set of one or more sensor(s) measuring the pressure in the first casing (Sensor 3 and item 4, and Col 1, lines 25-28 and 50-51), wherein: the filling circuit comprises
 a first filling pipe having an upstream end intended to be connected to a fluid source of the cryogenic fluid and a downstream end connected to the lower portion of the first casing ("filling inlet 3, Examiner's annotations, and Col 1, lines 46-60),
 a second filling pipe having an upstream end intended to be connected to the fluid source and a downstream end connected to the upper portion of the first casing  ("filling inlet 3, Examiner's annotations, and Col 1, lines 46-60),
 and a set of one or more distribution valve(s) configured to allow the fluid originating from the fluid source to be distributed in the filling pipes ("filling inlet 3, Examiner's annotations, and Col 1, lines 46-60);
the upstream ends of the first and second filling pipes are intended to be simultaneously connected to the same fluid source ("filling inlet 3, Examiner's annotations, and Col 1, lines 46-60);

    PNG
    media_image1.png
    827
    628
    media_image1.png
    Greyscale

	Further regarding Claim 16,  Bourgeois teaches the claimed invention, to include distribution valves simultaneously connected to the same fluid source.  However, Bourgeois does not explicitly recite these valves as configured to automatically regulate the pressure in the first casing to a predetermined 
	Lohmann, however, teaches a tank for storing a two-phase mixture of a gaseous and liquid cryogenic fluid, the set of one or more distribution valve(s) (24) is configured to automatically regulate the pressure in the first casing to a predetermined setpoint pressure (Pc) during filling by ensuring automatic distribution of the flow of fluid originating from the source in the filling pipes, as a function of the pressure setpoint (Pc) and of the pressure measured by the set of one or more sensor(s) (26 and Col 6, lines 10-35).

    PNG
    media_image2.png
    606
    610
    media_image2.png
    Greyscale

	The advantages of Lohmann's teachings include avoiding critical safety situations due to overpressure or leakeage.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Lohmann’s teachings to Bourgeois’ disclosures in order to gain the advantages of avoiding critical safety situations.
	Further regarding Claim 16, Bourgeois as modified by Lohmann above therefore teaches a tank for storing a two-phase mixture of a gaseous and liquid cryogenic fluid, 

	two outlets respectively connected to the two filling pipes (Bourgeois, "filling inlet 3, Examiner's annotations, and Col 1, lines 46-60), and 
	a translationally and/or rotationally movable distributor located in the housing that ensures connection or non-connection of the fluid inlet with the one or more outlet(s) according to the position of the movable distributor (Bourgeois, "filling inlet 3, Examiner's annotations, and Col 1, lines 46-60); and
	the set of one or more distribution valve(s) is configured to automatically interrupt any passage of fluid originating from the source toward the filling pipes when the pressure measured by the set of one or more sensor(s) is higher than a first determined safety threshold (Lohman, items 24 and 26, and Col 6, lines 10-35).
Regarding Claim 17, Bourgeois as modified above teaches a tank for storing a two-phase mixture of a gaseous and liquid cryogenic fluid, further comprising: a detection component configured to measure the pressure in the fluid source (Lohmann, "Electronic Control Unit (ECU), and Col 8, lines 13-23) , wherein the set of one or more distribution valve(s) (24) is configured to interrupt any passage of fluid originating from the source toward the filling pipes when the pressure measured by the detection component is lower than a second determined threshold.
Regarding Claim 18, Bourgeois as modified above teaches a tank for storing a two-phase mixture of a gaseous and liquid cryogenic fluid, wherein the set of one or more distribution valve(s) (Lohmann, 24) comprises at least one valve that is pneumatically activated (Lohman, Col 6, line13) and/or is activated via a set of one or more spring(s). 
Regarding Claim 19, Bourgeois as modified above teaches a tank for storing a two-phase mixture of a gaseous and liquid cryogenic fluid, wherein 
	the set of one or more distribution valve(s) (Lohmann, 24) is sensitive to the pressure measured by the set of one or more sensor(s) (Lohmann, 26) measuring the pressure in the first casing (Bourgeois, 12);
	the set of one or more distribution valve(s) (Lohmann, 24) has at least one movable element closing or opening a passage for the fluid between the fluid source and the one or more filling pipe(s) (Lohmann, Col 6, lines 10-35);  and
	said movable element is moved into a plurality of positions according to the pressure difference between a setting force corresponding to the predetermined pressure setpoint (Pc) and the pressure measured by the set of one or more sensor(s) (Lohmann, 26).
Regarding Claim 20, Bourgeois as modified above teaches a tank for storing a two-phase mixture of a gaseous and liquid cryogenic fluid, wherein the set of one or more distribution valve(s) (Lohmann, 24) comprises at least one electrically controlled valve (Lohmann 24) and an electronic device for controlling the controlled valve configured to control the opening and the closing of the valve (Lohmann, ECU, Col 8, lines 14-23) as a function of the predetermined pressure setpoint (Pc) and the pressure measured by the set of one or more sensor(s) (Lohmann, 26).
Regarding Claims 21-23,  the claims contain limitations drawn to a “housing” comprising various components (e.g. valves, sensors, electronics, mechanical, and/or pneumatic control assemblies) shown to be anticipated by the combination of Bourgeois and Lohmann.  Although neither Bourgeois nor Lohmann describe “housing” in their teachings, one of ordinary skill in the art would recognize “housing” as an inherent part of any apparatus. 

	In the present case, Applicant uses the term “housing” in the Specification, with regards to one instance of “housing 12” (pg 10, line 18, presumably the same component as “set 12”, which appears several times in the Specification) defined as “one or more sensor(s)… compris(ing)sensors of the type measuring a static pressure and/or a differential pressure.”
	Applicant additionally uses the term “housing” with regards to “the housing of the set 19” disclosed at page 12, lines 7-17”, wherein “Set 19” is defined as “one or more distribution valves”.
	Applicant, however, does not disclose any special features of either “housing” such as dimensions, material, design, configuration, etc.  Since Applicant has not disclosed any special features, Examiner presumes Applicant also recognizes “housing” as an inherent part of any apparatus per the rationale explained above.
	Therefore, Examiner relies on the “housing” associated with each component previously taught by Bourgeois in view of Lohmann as explained in the rejections above as reading upon the “housing” claimed in Claims 21-23.  See MPEP 2112.
	Further regarding Claim 22, Bourgeois as modified above therefore teaches a tank for storing a two-phase mixture of a gaseous and liquid cryogenic fluid, wherein the housing of the set of one or more valve(s) (Lohmann, 24) comprises an additional inlet connected to control electronics (Lohmann, ECU and Examiner's annotations) .
	Further regarding Claim 23, Bourgeois as modified above therefore teaches a tank for storing a two-phase mixture of a gaseous and liquid cryogenic fluid, wherein the housing of the set of one or 
	Further regarding Claim 23,  Bourgeois as modified above therefore teaches the claimed invention, to include an additional inlet connected to a mechanical and/or pneumatic control assembly.  The teachings, however, do not explicitly mention “the mechanical and/or pneumatic control assembly being a set of one or more spring(s) and/or membrane(s)” as claimed by Applicant.
	However, Applicant only mentions the term “being a set of one or more spring(s) and/or membrane(s)” once in the Specification, and does not show springs or membranes in the drawings.  Instead, Applicant shows what appears to be (conventional) valves 14, 24, and other valves disclosed as being part of items 12, 19 and Fig. 7.
	With regards to the valves of the present disclosure, Applicant states:
	(Pg 2, lines 24-26)- “the set of one or more distribution valve(s) comprises at least one valve that is pneumatically activated and/or is activated via a set of one or more return component(s), in particular one or more spring(s)”.  This statement leads one of ordinary skill in the art to conclude that a pneumatically activated valve (i.e., a valve without one or more springs) is sufficient.  Bourgeois as modified above teaches this (Lohmann, pneumatic valve 24).
	(Pg 3, lines 19-22)- “the housing of the set of one or more valve(s) comprises an additional inlet connected to the set of one or more sensor(s) and/or to control electronics and/or to a mechanical  and/or pneumatic control assembly,  particularly such as a set of one or more spring(s) and/or membrane(s)”.  This statement leads one of ordinary skill in the art to conclude that an additional inlet to control either on of a) electronics, b) a mechanical control assembly, or c) a pneumatic control assembly” is sufficient.  Bourgeois as modified above teaches this concept (Lohmann, ECU and pneumatic valve 24).  Additionally, it is unclear how either choice b) or c) above is comprised of “spring(s) and/or membrane(s)”.  Applicant’s disclosure offers no details on this feature/limitation.
	(Pg 11, line 20 – Pg 12, line 6)- “The set 19 of one or more valve(s) can comprise at least one pneumatic valve. Preferably, the set 19 of one or more valve(s) is a solely mechanical and/or pneumatic device.  For example, a pressure is maintained on a valve (gas pressure and/or spring or equivalent) that converts a valve into a pressure regulator…. the set 19 of one or more distribution valve(s) can comprise at least one movable element closing or opening a passage for the fluid between the fluid source 17 and the one or more filling pipes 9, 10.”  These statements lead one of ordinary skill in the art to conclude a pneumatic valve under gas pressure (or the equivalent thereof) is sufficient.  Bourgeois as modified above teaches this concept (Lohmann, pneumatic valve 24).
	Further Regarding Claim 23,  Applicant’s disclosure offers no detail on the use of a spring or a membrane, nor any unexpected results in doing so in the stead of an ordinary pneumatic valve as taught by Lohmann.  Instead, Applicant’s disclosure appears to depict the use of springs and/or membranes as purely optional.  Therefore,  Examiner maintains that it would have been an obvious matter of design choice to use a valving system the employs springs and/or membranes if so desired, since Applicant has not disclosed that using such a system solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the pneumatic valve as taught by Bourgeois as modified by Lohmann.

Regarding Claim 31, Bourgeois as modified above teaches a tank for storing a two-phase mixture of a gaseous and liquid cryogenic fluid, wherein the pressure measured by the set of sensor(s) comprises at least one from among: a pressure in the upper part of the first casing (Bourgeois, Sensor 3 and item 4, and Col 1, lines 25-28 and 50-51), a pressure in the lower part of the first casing, and a pressure difference between the pressure in the upper part of the first casing and the pressure in the lower part of the first casing.	
Regarding Claim 35, Bourgeois as modified above teaches a method for filling a cryogenic fluid storage tank with liquefied gas, the method comprising: 
	providing the cryogenic fluid storage tank (Bourgeois, 2) of claim 16 that stores the two-phase mixture of a gaseous and liquid cryogenic fluid;
	connecting a pressurized source (Bourgeois,1) of the cryogenic fluid to the tank (Bourgeois, 2), in which step a fluid connection is made between the pressurized source and the upstream ends of the first and second filling pipes (3);
	measuring a pressure in the internal casing of the tank via the set of one or more sensor(s)  (Bourgeois, Sensor 3 and item 4, and Col 1, lines 25-28 and 50-51);
	transferring the cryogenic fluid from the pressurized source toward the inside of the internal casing (Bourgeois, entire invention); and
	distributing a flow of fluid in the two filling pipes as a function of a predetermined pressure setpoint (Pc) and of the pressure measured by the set of one or more sensors (s) (Lohmann, 26 and Col 6, lines 10-35).

Claims 30 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Bourgeois in view of Lohmann, and in further view of Beuneken (US 2015/0300570).
Regarding Claim 30, Bourgeois as modified above is silent on a tank for storing a two-phase mixture of a gaseous and liquid cryogenic fluid, further comprising: a detection component intended to measure the pressure (P18) in the fluid source, wherein the set of one or more distribution valve(s) is configured to interrupt any passage of fluid originating from the source toward the filling pipes when the pressure measured by the detection component is lower than a second determined threshold.
	Beuneken, however, teaches a tank for storing a two-phase mixture of a gaseous and liquid cryogenic fluid, further comprising: a detection component (16) intended to measure the pressure in the fluid source (2), wherein the set of one or more distribution valve(s) (12) is configured to interrupt any passage of fluid originating from the source toward the filling pipes when the pressure measured by the detection component is lower than a second determined threshold (paras 107-108).

    PNG
    media_image3.png
    587
    819
    media_image3.png
    Greyscale
	The advantages of Beuneken's teachings include avoiding problems of the prior art, to include corrosion and a reduction of necessary infrastructure.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Beuneken’s teachings to Bourgeois's as modified by 0's disclosures in order to gain the advantages of avoiding corrosion and reduction of necessary infrastructure.
Regarding Claim 32, Bourgeois as modified above is silent on a tank for storing a two-phase mixture of a gaseous and liquid cryogenic fluid, further comprising: a pipe for pressurizing the internal casing comprising an upstream end connected to the lower end of the first casing and a downstream end connected to the upper part of the first casing, the pressurization pipe comprising at least one regulating valve and a heater.

	The advantages of Beuneken's teachings include avoiding problems of the prior art, to include corrosion and a reduction of necessary infrastructure.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Beuneken’s teachings to Bourgeois's as modified by 0's disclosures in order to gain the advantages of avoiding corrosion and reduction of necessary infrastructure.
Regarding Claim 33, Bourgeois as modified above teaches a tank for storing a two-phase mixture of a gaseous and liquid cryogenic fluid, wherein the heater (Beuneken, 11) is a vaporization heat exchanger (Beuneken, paras 107-108).
Regarding Claim 34, Bourgeois as modified above teaches a tank for storing a two-phase mixture of a gaseous and liquid cryogenic fluid, wherein the at least one regulating valve of said pipe for pressurizing the internal casing is included in or made up of the set of one or more distribution valve(s) (Beuneken, 12, wherein valve 12 controls filling of receiver 1 per paras 107-108).

Allowable Subject Matter
Claims 24-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and (for Claims 24-25) to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding Claims 24-29,  the claims contain similar limitations, and are summarized below for clarity with regards to novelty.  Per Applicant’s disclosure (pg 11, lines 10-12), the valves at item 19 control the filling at both the top and the bottom of receiving tank 2 via 1st and 2nd filling pipes.  Pressure of tank 2 is sensed, and said valves are “configured to” operate in accordance with the following:
- Claim 24: if the sensed pressure is higher than a first determined safety threshold, filling via the filling pipes is interrupted.
- Claim 25-26:  If the sensed pressure is lower than the safety threshold and higher than the pressure setpoint (Pc), then filling occurs “predominately” (Claim 25) or “exclusively” (Claim 26) through the 2nd filling pipe.
- Claim 27: If the sensed pressure is equal to the pressure setpoint (Pc), then filling occurs through both filling pipes.
- Claims 28-29: If the sensed pressure is lower than the pressure setpoint (Pc), then filling occurs through “predominately” (Claim 28) or “exclusively” (Claim 29) through the 1st filling pipe.

	The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious a tank for storing a two-phase mixture of a gaseous and liquid cryogenic fluid, comprising valves “configured to” operate in accordance with the limitations as detailed in Claims 24-29 in combination with the other limitations set forth in the independent claims.
	Bourgeois and Lohmann are the closest prior art of record.  However, Bourgeois and Lohmann are silent on these above recited features.  Furthermore, it would not have been obvious to modify Bourgeois and Lohmann to arrive at these above recited features without improper hindsight reasoning.  In addition, amending Bourgeois and Lohmann to include the above recited features would improperly change the principle of operation of Bourgeois and Lohmann.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                        /Timothy P. Kelly/                                                                                                   Primary Examiner, Art Unit 3753